             Case 2:21-cv-01064-JCM-EJY Document 22 Filed 07/29/21 Page 1 of 2



 1   James J. Lee, Esq.
     NV Bar No. 1909
 2
     LEGAL OFFICES OF JAMES J. LEE
 3   2620 Regatta Drive #102
     Las Vegas, NV 89128
 4   *****
     600 W. Broadway St. Suite 920
 5
     San Diego, CA 92110
 6   Cell: 702-521-4377
     Ofc: 702-664-6545
 7   Fax: 702-946-1115
     james@leelitigate.com
 8

 9   Attorney for Plaintiffs Elba Servin, Brian Gomez,
     and Nataly Pueblas
10
                                     UNITED STATES DISTRICT COURT
11
                                      FOR THE DISTRICT OF NEVADA
12
     ELBA SERVIN, BRIAN GOMEZ, and                                Case No.: 2:21-CV-01064-JCM-EJY
13   NATALY PUEBLAS,

14                             Plaintiffs,
                                                                  STIPULATION AND ORDER TO
15   vs.                                                          EXTEND TIME TO RESPOND TO
                                                                  DEFENDANTS MOTION TO STRIKE
16   SILVINO HINOJOSA, TOPGOLF USA LAS
     VEGAS, LLC, TOPGOLF USA, INC., DOES                          CERTAIN PARAGRAPHS OF
17   I through X, inclusive, and ROES I through X,                PLAINTIFFS’ FIRST AMENDED
     inclusive,                                                   COMPLAINT
18
                               Defendants.                                       (FIRST REQUEST)
19

20

21

22

23

24           Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiffs Elba Servin, Brian Gomez and
25   Nataly Pueblas (collectively, “Plaintiffs”) and Defendants Topgolf USA Las Vegas, LLC and Top
26
     Golf USA, Inc. (collectively, “TG Defendants”) 1 , by and through their respective counsel of
27

28                    1
                         Defendant Sivino Hinojosa is currently incarcerated in the Clark County Detention Center and has
     not yet appeared in this matter.



                                                            -1-
            Case 2:21-cv-01064-JCM-EJY Document 22 Filed 07/29/21 Page 2 of 2



 1
     record, hereby stipulate and agree to extend the time for Plaintiffs to respond to Defendants
 2
     Topgolf USA Las Vegas, LLC and Topgolf USA, Inc.’s Motion to Strike Certain Paragraphs of
 3
     Plaintiffs’ First Amended Complaint (ECF No. 16). Plaintiffs’ response to Defendants’ Motion
 4
     to Strike is currently due July 30, 2021. Plaintiffs request an extension of time up to and including
 5
     August 16, 2021, in which to respond. This is the parties’ first request for an extension of time.
 6
            This Stipulation is made in good faith and is not intended for purposes of delay.
 7
     DATED this 28th day of July, 2021.               DATED this 28th day of July, 2021.
 8

 9   LAW OFFICES OF JAMES J. LEE                      OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
10
     /s/ James J. Lee                                 /s/ Molly M. Rezac
11
     James J. Lee                                     Suzanne L. Martin
12   Nevada Bar No. 1909                              Nevada Bar No. 8833
     Law Offices of James J. Lee                      OGLETREE, DEAKINS, NASH, SMOAK &
13   2620 Regatta Drive #102                          STEWART, P.C.
     Las Vegas, NV 89128                              Wells Fargo Tower
14
     Attorney for Plaintiffs                          Suite 1500
15                                                    3800 Howard Hughes Parkway
                                                      Las Vegas, NV 89169
16
                                                      Molly M. Rezac
17
                                                      Nevada Bar No. 7435
18                                                    200 S. Virginia Street, 8th Floor
                                                      Reno, NV 89501
19                                                    Attorneys for Defendants Topgolf USA
                                                      Las Vegas, LLC and Top Golf USA,
20
                                                      Inc.
21

22                                                 ORDER
23
            IT IS SO ORDERED.
24

25                                          UNITED STATES MAGISTRATE JUDGE
26                                                         July 29, 2021
                                            DATED:
27

28




                                                     -2-
